Citation Nr: 1229411	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  11-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, type II, and, if so, whether the claim should be allowed.   

2.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include a depressive disorder, and, if so, whether the claim should be allowed.   


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from September 1988 to October 6, 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Veteran testified in support of his claims at a January 2012 videoconference before the undersigned Acting Veterans Law Judge.  A transcript thereof is on file.  

The issues of de novo adjudication of the claims for service connection for diabetes mellitus, type II, and for an acquired psychiatric disorder, to include a depressive disorder, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not appeal an October 2009 rating decision, of which he was notified in December 2009, denying service connection for diabetes mellitus and depression.  

2.  The additional evidence received since the October 2009 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for diabetes mellitus, type II, and for an acquired psychiatric disorder, to include a depressive disorder, and is new and material evidence.  


CONCLUSIONS OF LAW

1.  The October 2009 rating decision denying service connection for diabetes mellitus and for depression became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.200, 20.302, 20.1103 (2011).  

2.  The additional evidence presented since the October 2009 rating decision denying service connection for diabetes mellitus and an acquired psychiatric disorder, to include a depressive disorder, is new and material and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claims, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), was intended to be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  An error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an SSOC is a readjudication); see also Prickett, 20 Vet. App. at 377-78.  

While the VCAA notice in this case was provided in November 2010, after the readjudication of the claims for service connection and did not provide the Veteran with the appropriate notice in accordance with Kent, 20 Vet. App. 1 (2006); nevertheless, because the application to reopen the claims for service connection is granted, and de novo adjudication will be deferred pending remand for further development, additional discussion addressing VCAA compliance, including the duty to assist, is not required at this time.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Certain conditions, such as forms of endocrinopathies, e.g., diabetes mellitus, as well as a psychosis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913 diabetes mellitus warrants a minimum 10 percent rating when manageable by restricted diet only.  A 20 percent rating is warranted when it requires insulin and a restricted diet, or; oral hypoglycemic agent and restricted diet.  Note 2 to DC 7913 provides that when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  

Prior Adjudication

The Veteran was notified by RO letter in December 2009 of a decision in October 2009 denying, in pertinent part, service connection for diabetes mellitus and for depression.  He did not appeal that decision. 

The Veteran applied to reopen those claims May 2010.  

A claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Thus, the Board must review the evidence submitted since the October 2009 rating decision to determine whether the claims should be reopened and considered on the merits.  38 U.S.C.A. § 5108.  

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The question of whether there is a reasonable possibility of substantiating a claim (in the final sentence of § 3.156(a)) does not create a third element and separate determination in the reopening analysis but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen and that "the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. (1998).  The ultimate weight to be accorded evidence is a question of fact that must be determined based on all of the evidence on file but only after a claim is reopened.  Justus, 3 Vet. App. at 513. 

Regardless of how the RO ruled on the question of reopening, the Board must re-decide that matter on appeal, because reopening is jurisdictional.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Evidence Previously Considered

Service treatment records (STRs) are negative for any complaint of, treatment for, or diagnosis of diabetes mellitus type II.  Repeated laboratory tests revealed the Veteran's glucose levels were either negative or were 101 milligrams per deciliter (mg/dL) or less, except for one test in January 2002 when the Veteran's glucose level was 123 and that laboratory reported indicated that this reading (of 123) was high.  

In a medical history questionnaire, in conjunction with an inservice general medical examination in March 1995 the Veteran reported having or having had nervous trouble of some sort.  He was hospitalized during service in February and March 2001 for acute alcohol intoxication, and alcohol dependence.  At discharge he was instructed to follow-up in the Family Practice Clinic for liver function tests and he was set up for an "ADAPCP" intake and evaluation.  He was instructed that if his anxiety was not controlled with the medication he was given at discharge, Librium for anxiety, he should return to the hospital.  

A June 2003 Post Deployment Health Assessment reflects that the Veteran reported having "some" as to the following problems: little interest or pleasure in doing things; and feeling down, depressed, or hopeless.  

In July 2003 it was noted that the Veteran had been transferred from one facility to another and wanted to undergo detoxification from alcohol.  He had a history of detoxification one year ago.  

Treatment reports from Reynolds Army Community Hospital in November 2004 reflect a diagnosis of alcoholic pancreatitis secondary to alcoholism.  In December 2004 the Veteran was given a prescription for Wellbutrin. 

Treatment reports from Reynolds Army Community Hospital dated in September, October, and November 2005 show that the Veteran had elevated glucose readings.  In November and December 2005, he was put on medication for diabetes mellitus, type II.  In December 2005 he was educated in a diabetic diet.  

Treatment reports from Reynolds Army Community Hospital in June 2006 show that the Veteran was treated for depression and was prescribed Zoloft for depression.  

On official examination in September 2009 no information relative to the Veteran's endocrine system, including diabetes mellitus, or his psychiatric status, including depression, was recorded.   

Additional Evidence

A Physicians Statement in May 2010, signed by C. M., LTC/FNP, reflects that no STRs were available for review which indicated that the Veteran had elevated fasting serum glucose levels.  However, records in September and October 2005 showed serum glucose levels in the diabetic range.  It was likely that the Veteran had undiagnosed diabetes mellitus while on active duty.  Also, he currently had depression.  The diagnosis was depression, likely secondary to medical diagnosis.  It was further stated that no records were available which indicated a diagnosis of depression while on active duty.  There were records indicating alcohol (ETOH) abuse while on active duty.  The Veteran reported a long history of depression.  It was suspected that the Veteran was "self-treating depression with ETOH while on active duty."  

Dr. D. M, reported in August 2010 that she was treating the Veteran for diabetes mellitus, type II.  She attached STRs and VA medical records that showed by high glucose readings of 158.0 starting back in September 2005.  The Veteran had left active service in October 2004.  Diabetes mellitus, type II, was diagnosed when the Veteran's fasting blood glucose was 122 mg/dL or higher.  His medical records showed glucose readings of 158 stating in September 2005.  The high glucose readings continued each year from September 2005 to the present time.  This indicated a diagnosis of diabetes mellitus, type II, from September 2005.  It was the physician's opinion that the Veteran's diabetes more likely than not started with his first reading of 158 noted in September 2005 and that the diabetes continued to the present time.  

At the January 2012 videoconference hearing it was clarified that service connection for diabetes was sought on a presumptive basis, i.e., that it manifested within the first year after the Veteran's discharge from military service in October 2004 and that service connection for a psychiatric disorder was sought as both secondary to the diabetes and as directly incurred during service.  Page 3 of the transcript.  The Veteran testified that he was not given any blood work-up at service discharge.  Page 3.  He was first told that he had diabetes in September 2005 and while he was not specifically given a dietary plan, he was told to take dietary measures and to exercise.  He was first given medication for diabetes in December 2005 and now took oral medication and insulin.  He had first been diagnosed with depression in December 2005 and started taking psychotropic medication, Zoloft, for it in June 2006.  Page 4.  During service, when in the Reynolds Army Hospital in December 2004 he had been given Wellburtin for depression.  During service he had been treated for depression, having seen a counselor at a behavior center.  Page 5.  He had seen this counselor at least once a month, for a couple of months prior to his service discharge.  As to diabetes during service, he had not been treated for it but did recall frequently going to the bathroom.  When he had related this information, of frequently going to the bathroom, to a physician after military service he had been told that he probably had diabetes, and to watch what he ate.  Page 6.  After military service, in conjunction with a VA claim, he had been given an examination with respect to his diabetes but not as to his psychiatric disorder.  Page 7.  The Veteran's service representative asserted that the Veteran's having been told, within one year after his military discharge, to watch what he ate and to maintain physical exercise, equates to the schedular rating criteria of having a restricted diet (under 38 C.F.R. § 4.119, Diagnostic Code 7913, for a minimum 10 percent rating for diabetes mellitus).  Page 8.  

In a December 2011 statement (received in January 2012 without a waiver of initial RO consideration of that evidence by the RO) Dr. J. W. reported that as to date of onset of the Veteran's diabetes, the National Diabetes Information Clearinghouse listed, as to plasma glucose results, a normal range of 99 or below.  Pre-diabetes (impaired fasting glucose) ranged from 100 to 125.  A diagnosis of diabetes (confirmed by repeating tests on a different day) was given for glucose ranges of 126 or above.  In Type I diabetes, the illness and symptoms developed quickly over days or weeks.  In Type II diabetes, the illness and symptoms tended to developed gradually, over weeks or months.  As the pancreas production of insulin dropped, intolerance increased, and blood glucose levels gradually increased.  It was stated that on the Veteran's admission to the Reynolds Army Community Hospital on September 29, 2005, his blood glucose was 158.  During the course of his hospitalization his glucose levels were checked.  On September 30th his blood glucose was 147 and on October 2nd his blood glucose was 134.  Since his admission, he had repeatedly been tested with high glucose results and has subsequently been diagnosed with diabetes mellitus, type II.  Using the requirements listed with the National Diabetes Clearinghouse for plasma glucose results and based upon readings above 126 on 3 lab results, over 4 days, in addition to continued results above 126 consistently on an annual basis since the initial results, it was possible to establish a date of onset of the Veteran's diabetes.  

Dr. J. W. further stated that it appeared that the Veteran's diabetes diagnosis would be effective September 29, 2005, with confirmation on September 30th and October 2nd of 2005.  Thus, based on the medical records, the Veteran's diabetes developed prior to, or as of, his hospitalization on September 29, 2005, which was less than 12 months after his discharge from active service in October 2004.  

Analysis

Diabetes Mellitus, Type II

The RO previously denied service connection for diabetes mellitus, type II, because it had not manifested during service or to a compensable degree within one year of the Veteran's October 2004 discharge from active service.  The evidence on file at the time of the October 2009 RO denial, included the records of the Veteran's hospitalization beginning in September 2005 during which it became evident that he had diabetes.  

While the additional evidence from private clinical sources did not have available the STRs which reflected an elevated glucose level in 2002, a private medical record dated in May 2010 states that it was likely that the Veteran had undiagnosed diabetes during active service.  That May 2010 medical record is not from a physician.  Nevertheless, its purpose in the reopening context is to establish a nexus between the Veteran's military service and the current existence of his diabetes.  It was this nexus evidence which was previously absent.  

As noted above, in the reopening context the Board must generally concede the credibility of a statement.  However, the same is not true with respect to the competency of someone rendering a medical opinion.  It is unclear what medical training, education or experience that individual has for the purpose of rendering a medical opinion.  However, for the limited purpose of reopening, and given that the diabetes may have manifested, although possibly not to a compensable degree, within one year after discharge from active service, the Board finds that this opinion, apparently from a medical source, is sufficient for the purpose of raising a reasonable possibility of substantiating the claim for service connection for diabetes mellitus, type II.

An Acquired Psychiatric Disorder, Including A Depressive Disorder

Even though a psychiatric disorder was not diagnosed during active service, the Veteran had some psychiatric symptomatology during active service.  Although this was apparently associated with his abuse of alcohol, he was given Librium specifically for anxiety.  He also had complaints of depression.  

A new private medical record, dated in May 2010, states that the Veteran now has depression which is likely secondary to a "medical diagnosis."  Since the only other medical "diagnosis" referred to within that statement is diabetes, it can be rationally conclude, or at least inferred, that the meaning of the statement is that the Veteran now has a chronic depressive disorder proximately due to his claimed diabetes mellitus, type II.  

As above, for the limited purpose of reopening, and given that the Veteran was given psychotropic medication during service and had complaints of depression, the Board finds that this opinion, apparently from a medical source, is sufficient for the purpose of raising a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include a depressive disorder.  

Accordingly, the claims for service connection for diabetes mellitus, type II, and for an acquired psychiatric disorder, to include a depressive disorder, are reopened.  


ORDER

As new and material evidence has been presented, the claims of service connection for diabetes mellitus, type II, and for an acquired psychiatric disorder, to include a depressive disorder, are reopened, and to this extent only the appeal is granted. 



REMAND

"When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  "This is because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied."  Hickson, 23 Vet. App. 403 (internal citations omitted).  

The December 2011 statement of Dr. J. W. was received after the 42011 statement of Dr. J. W. was received after the April 2011 Statement of the Case (SOC) without a waiver of initial RO consideration of that evidence.  "The Board, however, may proceed to decide the merits of the claim if the Board first secures a waiver from a claimant or the Board determines that the claimant would not be prejudiced by proceeding to a decision on the merits."  Id. at 399-400.  

VA must also make reasonable efforts to assist the claimant in identifying and obtaining evidence necessary for claim substantiation, unless no reasonable possibility exists that such assistance would aid in claim substantiation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

Under the duty to assist a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  Falzone v. Brown, 8 Vet. App. 398, 404 (1995) (obtaining an examination is not necessary unless the claim was to be adjudicated on the merits). 

Contrary to the Veteran's testimony, his only postservice examination in 2009 did not address the etiology or date of onset of his claimed diabetes mellitus.  See page 7 of the transcript of that hearing.  

Since the claims are reopened and because the Veteran has not been afforded VA nexus examinations with respect to the claims, the Board is of the opinion that medical opinions addressing the questions below would be of help in adjudicating the claims.  

Also, the Veteran testified that he had received counseling at a behavioral clinic during the last few months of his military service; however, no such records are on file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide as much information as possible as to the inclusive dates of treatment and places of treatment at which he received counseling at a behavioral clinic during the last few months of his military service.  

Then, based upon his response, take the appropriate steps to obtain such records and, if obtained, associate them with the claims file. 

2.  Afford the Veteran an examination for the purpose of determining whether his current diabetes mellitus, type II, had its onset during active service or manifested to a compensable degree within one year of the Veteran's discharge from active service on October 6, 2004.  

The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  

The examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the Veteran's current diabetes mellitus, type II, first manifested during active military service or manifested to a compensable degree within one year of the Veteran's discharge from active service on October 6, 2004.  

In arriving at any diagnosis or opinion it would be of benefit if the examiner addressed the significance, if any, of the Veteran's elevated glucose level in January 2002 and whether the diabetes manifested to a compensable degree within one year of his discharge from active service on October 6, 2004, to include the Veteran's testimony that he was given instructions to watch his diet when hospitalized beginning in September 2005.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner is not able to provide any requested diagnosis(es) or opinion(s), he or she should explain why. 

3.  Schedule the Veteran for a psychiatric examination, to determine whether the Veteran has an acquired psychiatric disorder, to include a depressive disorder, that manifested during active military service or was caused or aggravated (permanently worsened beyond normal progression) by the claimed diabetes mellitus.  

The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  

The examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that any currently acquired psychiatric disorder that the Veteran has, including a depressive disorder, manifested during active service.  

The examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that any acquired psychiatric disorder that the Veteran now has was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's claimed diabetes mellitus.  

If the examiner finds that the Veteran has an acquired psychiatric disorder, including any depressive disorder, which was aggravated by his claimed diabetes mellitus, he/she should quantify the degree of aggravation, if possible.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner is not able to provide any requested diagnosis(es) or opinion(s), he or she should explain why. 

4.  Thereafter, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) and provide them with the appropriate period of time to reply. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


